■ CATES, Judge
(specially concurring as to the confession of error aspect.)
What I treat as a confession of error arises from:
1. January 13, 1964, notice that the State would submit a brief;
43 Ala.App. — 5
2. March 1, 1964, motion to extend time; and
3. Notice under Rule 12 of State’s withdrawal of notice of intention to file a brief.
Among the statutory duties devolving upon the Attorney General, Code 1940, T. 55, § 228, lists (in part) :
“He must attend, on the part of the state, to all criminal cases pending in the * * * court of appeals * (Emphasis added.) .
This attendance is, of course, as an officer of the law.
I am quite aware of Code 1940, T. 15, § 389, dispensing with assignments of error in criminal appeals, and of the general rule that the failure of the appellee to join in error is no default.
However, the State is not served by delay — in criminal cases experience shows usually a decrease in the degree or grade of the crime and of punishment, if not outright acquittal, with each successive retrial.
Hence, a prompt confession of error would save the disappearance of witnesses, the fading of memory and growth of leniency in jurors because of putative *66“punishment enough to have had an indictment hanging over his head so long.”
Therefore, on a point not squarely within § 389, supra, where the appellant files a brief, I would treat the Attorney General’s failure to .reply as sufficient reason to reverse the judgment without opinion other than reference to no brief. On the merits I would be governed by § 389.